BY THE COURT.
The rule applicable to real estate purchased and held as partnership property, would let in a creditor of the firm upon the land, in preference to a creditor of an individual partner, with notice. Possibly, if we should consider the evidence before ..388] *the court in the original cause, our conclusions might be diffrent from those the court came to which heard the cause; and, on hearing where the proof made out a good case, differing from the one set forth in the bill, might have permitted an amendment to meet the case; but, on a bill of review, where we act as a court of error, our powers are circumscribed. The question now is, whether, upon the case which the record exhibits, as made in the pleadings and decree, the court rendering the decree have erred. Unless the evidence is necessarily a part of the record, we cannot look at it on ' a bill of review. There is some difference of opinion among the members of the court on this point; but we agree that where the .case on the record is such as to warrant the decree, though the evidence, if looked at, might sustain a contrary decree, we cannot open the decree, or allow an amendment. In this case, it does not appear in the decree, or in the record, that the purchase, was made with partnership funds, or for its use. We should doubt the propriety of showing favor to such a claim as the complainant’s, who dissolved the partnership without securing his own interest. At any rate, the error, if any, is not very apparent, and we are not disposed .to interfere.
The bill is dismissed.